UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED FEBRUARY 29, 2016 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM to Commission File Number333-188575 PUREBASE CORPORATION (Exact name of registrant as specified in its charter) NEVADA 27-2060863 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 8625 State Hwy. 124 Ione, CA (Address of principal executive offices) (Zip Code) Registrant's telephone number: (209) 790-4535 (Former name, address and former fiscal year if changed since last report) Indicate by check mark whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No 1 Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of the issuer’s common stock, as of March 31, 2016 was 140,921,134. 2 Table of Contents INDEX PART I - FINANCIAL INFORMATION 4 ITEM 1.FINANCIAL STATEMENTS 4 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSISOF FINANCIAL CONDITION AND RESULTSOF OPERATION 17 ITEM 4.CONTROLS AND PROCEDURES 21 PART II - OTHER INFORMATION 22 ITEM 1.LEGAL PROCEEDINGS 22 ITEM 1A.RISK FACTORS 22 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES 22 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 22 ITEM 4. MINE SAFETY DISCLOSURES 23 ITEM 5.OTHER INFORMATION 23 ITEM 6. EXHIBITS 23 SIGNATURES 23 3 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS INDEX TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS Balance Sheets as of February 29, 2016 and November 30, 2015 5 Statements of Operations for the Three Months Ended February 29, 2016 and February 28, 2015 6 Statement of Stockholders’ Equity for the period ended February 29, 2016 7 Statements of Cash Flows for the Three Months Ended February 29, 2016 and February 28, 2015 8 Notes to Financial Statements (Unaudited) 9 4 Table of Contents PUREBASE CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS February 29, November 30, (Unaudited) (Audited) ASSETS Current assets Cash $ $ Prepaid expenses and other assets Advances to officer 0 Total Current Assets Property and Equipment Property and Equipment Autos and Trucks Accumulated Depreciation ) ) Total Property and Equipment Mineral Rights Acquisition Costs Deposit on Mineral Rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts Payable $ $ Accrued Payroll and Related Accrued Interest Other Accrued Liabilities Due from Officer 0 Due to Affiliated Entities Notes Payable Current Convertible Notes Payable, Net Derivative Liability Total Current Liabilities Commitments and contingencies Stockholders’ Deficit Common stock $0.001 par value,520,000,000 shares authorized 140,913,098shares issued and outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Equity $ $ The accompanying notes are an integral part of these financial statements 5 Table of Contents PUREBASE CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED FEBRUARY 29, 2, 2015 (UNAUDITED) Three Months ended February 29, Three Months Ended February 28, Revenue $
